 1    Shaun Setareh (SBN 204514)
       shaun@setarehlaw.com
 2    Thomas Segal (SBN 222791)
       thomas@setarehlaw.com
 3    Farrah Grant (SBN 293898)
       farrah@setarehlaw.com
 4    SETAREH LAW GROUP
      315 S. Beverly Drive, Suite 315
 5    Beverly Hills, California 90212
      Telephone (310) 888-7771
 6    Facsimile (310) 888-0109

 7    Attorneys for Plaintiff
      DEAN R. ROBBINS
 8
      Lisa M. Bertain (SBN 124646)
 9     lisa.bertain@kyl.com
      Cassidy Wallace
10     Cassidy.Wallace@kyl.com
      KEESAL, YOUNG & LOGAN
11    A Professional Corporation
      450 Pacific Avenue
12    San Francisco, California 94133
      Telephone (415) 398-6000
13    Facsimile (415) 981-0136
14    Attorneys for Defendant
      PHILLIPS 66 COMPANY
15

16                                        UNITED STATES DISTRICT COURT
17                                     NORTHERN DISTRICT OF CALIFORNIA
18

19 DEAN A. ROBBINS, on behalf of himself, all           Case No. 3:18-cv-00292-RS
   others similarly situated,
20                                                      Assigned For All Purposes To The Honorable
                                                        Richard Seeborg, Courtroom 3
21                     Plaintiff,
                                                        JOINT SCHEDULING STIPULATION
22            vs.                                       AND [PROPOSED] ORDER
23 PHILLIPS 66 COMPANY, a Delaware
   corporation; and Does 1 through 50, inclusive,       Action Filed: November 27, 2017
24                                                      Action Removed: January 12, 2018
                  Defendants.
25

26
27

28

                               JOINT SCHEDULING STIPULATION AND [PROPOSED] ORDER
     Error! Unknown document property name.
 1          This Stipulation is made by and between Plaintiff DEAN ROBBINS (“Plaintiff”) and

 2 Defendant PHILLIPS 66 COMPANY(“Defendant”) (“collectively, the “Parties”), through their

 3 respective counsel of record, seeking modified class certification briefing schedule.

 4           WHEREAS, on November 27, 2017, Plaintiff filed this lawsuit in the San Francisco

 5 Superior Court alleging that Defendant had violated the California Labor Code;

 6          WHEREAS, on January 12, 2018, Defendant removed the action to this Court;

 7          WHEREAS, on January 1, 2019 the Court granted the Parties Joint Scheduling Stipulation

 8 and class certification briefing schedule; Plaintiff’s Motion for Class Certification due by

 9 September 19, 2019; Defendant’s Opposition to Motion for Class Certification due by October 31,

10 2019; Plaintiff’s Reply to Defendant’s Opposition to Motion for Class Certification due by

11 November 14, 2019; and hearing on Plaintiff’s Motion for Class Certification on December 12,

12 2019 at 1:30 p.m.;

13          WHEREAS, the parties were scheduled to mediate this case on September 4, 2019 with

14 Mark Rudy. The parties were recently informed that due to Mark Rudy’s health the mediation was

15 cancelled. The parties have re-scheduled the mediation with Tripper Ortman on October 3, 2019.

16          WHEREAS, in light of the foregoing, the Parties agree that good cause exists to extend the

17 deadline for Plaintiff to file his Motion for Class Certification.

18          The Parties stipulate to the following class certification briefing schedule:

19                  • Plaintiff's Motion for Class Certification due by January 6, 2020;

20                  • Defendant's Opposition to Motion for Class Certification due by February 28, 2020;

21                  • Plaintiff's Reply to Defendant's Opposition to Motion for Class Certification due by

22                  _March 20, 2020;

23                  • Hearing on Plaintiff's Motion for Class Certification on April 23, 2020, at

24                  1:30 p.m., or a date thereafter most convenient for the Court.

25
            IT IS SO STIPULATED.
26
27

28
                                                         1
                          JOINT SCHEDULING STIPULATION AND [PROPOSED] ORDER
 1 DATED: July 1, 2019                            SETAREH LAW GROUP

 2

 3                                                /s/ Shaun Setareh
                                                  SHAUN SETAREH
 4                                                THOMAS SEGAL
                                                  FARRAH GRANT
 5                                                Attorneys for Plaintiff
                                                  DEAN A. ROBBINS
 6

 7
     DATED: July 1, 2019                    KEESAL, YOUNG & LOGAN
 8

 9

10                                                /s/ Lisa Bertain
                                                  LISA M. BERTAIN
11                                                CASSIDY WALLACE
                                                  Attorneys for Defendant
12                                                PHILLIPS 66 COMPANY
13

14
     Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
15
     obtained from the other signatories.
16
                                              /s/ Shaun Setareh__________________
17

18

19

20
                                            [PROPOSED] ORDER
21
      Pursuant to the Parties’ stipulation, IT IS SO ORDERED.
22

23
      DATED: _________________
              July 11, 2019                                _____________________________
24
                                                          HONORABLE RICHARD SEEBORG
25

26
27

28
                                                      2
                          JOINT SCHEDULING STIPULATION AND [PROPOSED] ORDER
